Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on 06/21/2022 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form.  


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-25 of US Patent 11,397,506. This is a double patenting rejection because the patentably indistinct claims have not in fact been patented.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as claims 1-20 of the current application are broadened versions of claims 1-25 of US Patent 11,397,506

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8 and 15 recites the limitation “the second addition threshold amount”.  There is insufficient antecedent basis for this limitation in the claim.


				Claim Rejections - 35 USC § 112


4.         The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Appropriate correction is required.
         Claim 1, 8 and 15, the sentences recite “as a particular recording image, a particular candidate received image, of subsequent candidate received images, corresponding to a time when the additive difference between the subsequent candidate received images falls below the second addition threshold amount.”  seems to be ambiguous in definition. Appropriate correction is requested.
For the prosecution on merits, examiner assumes as “updating the image based on difference between first and second candidate image”.  
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	 Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over  Golovehinskychinsky (US PG Pub 2010/0245563) published on September 30, 2010 in view of McCaughan(US PG Pub 2018/0108121) published on April 19, 2018
	As per claim 1, 8 and 15, Golovehinsky teaches An information processing apparatus, comprising: 
an input interface to receive a series of captured images of a writing target (Para[0022][0058-0059] fig 1A-B disclose images of whiteboard, as taught by Golovehinsky); and 
processing circuitry configured to detect a difference between first and second candidate received images of the received series of captured images(Para[0022][0026]change[0058-0059] fig 1A-B disclose first digital image of the board captured prior to the event to a second digital image of the board captured after a beginning of the event, as taught by Golovehinsky), the first and second candidate received images being captured at different times(Para[0022][0026]change[0058-0059] fig 1A-B e.g. before and after the event, as taught by Golovehinsky), wherein an additive difference is indicative of writing and a subtractive difference is indicative of erasure (Para[0011-0012] information maybe erased and rewritten on the whiteboard.  It is obvious to one ordinary skill in the that rewriting and erasing of information corresponds to adding or subtracting information from the white board, as taught by Golovehinsky); 
Golovehinsky does not explicitly teach 
in response to detecting an additive difference, detect whether an additive difference between the first and second candidate received images exceeds a first addition threshold amount; and 
in response to detecting that the additive difference between the first and second candidate received images exceeds the first addition threshold amount, determine, as a particular recording image, a particular candidate received image, of subsequent candidate received images, corresponding to a time when the additive difference between the subsequent candidate received images falls below the second addition threshold amount.
	On the other hand, McCaughan teaches in response to detecting an additive difference, detect whether an additive difference between the first and second candidate received images exceeds a first addition threshold amount (Para[0006][0127] fig 3A shows user write on the whiteboard which is captured by  the camera.  the changes between the frames, taken in different times, greater than the threshold amount, as taught by McCaughan); and 
in response to detecting that the additive difference between the first and second candidate received images exceeds the first addition threshold amount, determine, as a particular recording image, a particular candidate received image, of subsequent candidate received images, corresponding to a time when the additive difference between the subsequent candidate received images falls below the second addition threshold amount(Para[0006][0127] fig 3A shows user write on the whiteboard which is captured by  the camera.  the changes between the frames, taken in different times, greater than the threshold amount.  Changes to image updates When the changes are below the threshold amount , as taught by McCaughan);.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Golovehinsky invention with the teaching of McCaughan because doing so would result in increased efficiency by allowing determining when a user has finished using one part of the board/surface before erasing this and/or moving to another region.

	As per claim 2, 9 and 16, the combination of Golovehinsky and McCaughan teaches further comprising a memory, wherein the processing circuitry is further configured to store the determined recording image in the memory (Para[0111], as taught by Golovehinsky).

	As per claim 3, 10 and 17, the combination of Golovehinsky and McCaughan teaches wherein the processing circuitry is further configured to estimate a change rate based on the detected difference between the first and second candidate received images(Para[0127], as taught by McCaughan).

	As per claim 4, 11 and 18,  the combination of Golovehinsky and McCaughan teaches wherein the processing circuitry is further configured to, in response to detecting the additive difference, determine, as a certain recording image, a certain candidate received image corresponding to a time when the estimated change rate previously exceeds one or more of (1) a noise-floor threshold(Para[0018], as taught by MCaughan), (2) a predetermined gradient of the change rate, and (3) a writing threshold corresponding to a predetermined amount of writing(Para[0128-0130], as taught by MCaughan).

	As per claim 5, 12 and 19, the combination of Golovehinsky and McCaughan teaches wherein the processing circuitry is further configured to detect a starting point for the additive difference by detecting motion of an item of stationery associated with an act of writing(fig 5A-C, as taught by McCaughan).

	As per claim 6, 13 and 20, the combination of Golovehinsky and McCaughan teaches wherein a predetermined period of time between the first and second candidate received images received by the input interface is longer than an image capture period(Para[0022][0131-0135], as taught by Golovehinsky).

	As per claim 7 and 14,  the combination of Golovehinsky and McCaughan teaches wherein the processing circuitry is further configured to: store a video sequence of the writing target, from which the first and second candidate received images were obtained(Para[0090-0093], as taught by McCaughan); and associate, with the stored video sequence, timestamps corresponding to timings within the video sequence at which the first and second candidate received images were stored(Para[0090][0145][0166], as taught by McCaughan).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, November 5, 2022